                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                       8:19CR303

        vs.
                                                                        ORDER
ROBERT A. TIGER

                      Defendant.


This matter is before the court on the Defendant’s Unopposed Motion to Continue Trial
[25]. The parties are seeking additional time to resolve this matter short of trial. For good
cause shown,

      IT IS ORDERED that the Defendant’s Unopposed Motion to Continue Trial [25] is
granted, as follows:

       1. The jury trial, now set for March 3, 2020, is continued to April 7, 2020.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendant in a speedy trial. Any additional time arising as
          a result of the granting of this motion, that is, the time between today’s date
          and April 7, 2020, shall be deemed excludable time in any computation of time
          under the requirement of the Speedy Trial Act. Failure to grant a continuance
          would deny counsel the reasonable time necessary for effective preparation,
          taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
          (B)(iv).


       Dated this 11th day of February 2020.

                                               BY THE COURT:

                                               s/Susan M. Bazis
                                               United States Magistrate Judge
